United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-1484
                      ___________________________

           Donna M. Gilbert; Julie Mohney; Charmaine White Face

                    lllllllllllllllllllllPlaintiffs - Appellants

                                        v.

RADM Michael D. Weahkee, Principal Deputy Director of Indian Health Service
 (IHS); James Driving Hawk, Great Plains IHS Area Director; William P. Barr,
                       United States Attorney General

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                  for the District of South Dakota - Western
                                 ____________

                        Submitted: December 1, 2020
                          Filed: December 4, 2020
                               [Unpublished]
                               ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Donna Gilbert, Julie Mohney, and Charmaine White Face appeal the district
court’s1 dismissal of their action challenging a tribal organization’s contract with the
Indian Health Service. Having carefully reviewed the record and the parties’
arguments on appeal, we find no basis for reversal. See Jet Midwest Int’l Co. v. Jet
Midwest Grp., LLC, 953 F.3d 1041, 1044 (8th Cir. 2020) (abuse of discretion review
of denial of preliminary injunction; injunction cannot issue if there is no chance of
success on merits); Montin v. Moore, 846 F.3d 289, 292 (8th Cir. 2017) (de novo
review of Fed. R. Civ. P. 12(b) dismissal); Zimmerman v. HBO Affiliate Grp., 834
F.2d 1163, 1169-70 (3d Cir. 1987) (no abuse of discretion in finding class
certification motion was mooted by dismissal of complaint).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota.

                                          -2-